Opinion by
W. D. Porter, J.,
The appellant had, as appears from the averments of his petition, already served a term as constable of the ninth ward of the city of Wilkes-Barre when he accepted the office for the term during which he rendered the services for which he in this proceeding seeks to obtain compensation; he was therefore by the provisions of section 111 of the Act of April 15, 1834, P. L. 537, left perfectly free to accept or decline the office. When he accepted he is presumed to have known the nature and duties of the office and the compensation which thei’eto appertained. Among the duties which he was required’by law to perform was that of attending at all elections held in his ward, and making certain returns to the court of quarter sessions : Act of July 2,1839, P. L. 519, and Act of May 13,1887, P. L. 108. He took the office subject to 'these burdens. The compensation which the officer was entitled to receive for the discharge of his official duties was regulated by the Act of Majr 23, 1893, P. L. 117 : Fenner v. Luzerne County, 167 Pa. *45632. That statute provided compensation for the discharge of his official duties by the allowance of fees for many of such services, but no special compensation was allowed for making returns to the court of quarter sessions or being present at elections. This was the state of the law when the services for which the appellant now seeks to recover were performed. The appellant performed all the duties of his office, receiving such compensation as was at that time authorized by law, and now bases his assertion of a right to recover additional compensation, in the nature of special fees not allowable at the time the services were rendered, under the provisions of the Acts of June 15, 1897, P. L. 165, and July 2, 1901, P. L. 609. Those statutes are exclusively retrospective in their provisions, each of them provides for the payment of constables for services rendered prior to their enactment, and neither of them makes any attempt to regulate the fees to be paid in the future. Legislation of this'character is in violation of article 3, section 11, of the constitution: “No bill shall be passed giving any extra’ compensation to any public officer, servant, employee, agent or contractor, after services shall have been rendered or contract made, nor providing for the payment of any claim against the commonwealth without previous authority of law.” The provisions of this section are broad enough to cover all public services rendered by any public officer which, under the law at ’ the time he accepts office, it becomes his duty to perform. This section relates-only to an increase of compensation after the services required by law have been rendered, and is not to be confused with section 13 of the same article, which relates to an increase of compensation for services to be rendered in the future; and the decisions in Commonwealth v. McCombs, 56 Pa. 436, Baldwin v. Philadelphia, 99 Pa. 164, County of Crawford v. Nash, 99 Pa. 253, Apple v. County of Crawford, 105 Pa. 300, and Commonwealth ex. rel. v. Weir, 165 Pa. 284, do not determine the question presented by this record.
The judgment is affirmed and the appeal dismissed at costs of the appellant.